DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2020 has been entered.
Formal Matters
Applicant’s arguments filed on December 13, 2020 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1-2, 4-5, 8, 11, 15, 18, 20-21, 25-26, 30, 36-38, 40, and 52 are pending. Claims 4, 8, 11, 15, 18, 25-26, and 30 are under consideration in the instant office action. Claims 1-2, 5, 20-21, 36-38, 40, and 52 are withdrawn from consideration as being drawn to a non-elected species. Claims 3, 6-7, 9-10, 12-14, 16-17, 19, 22-24, 27-29, 31-35, and 41-51 are cancelled.  
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Moot Arguments
Applicant’s arguments are moot in view of the new rejection set forth below.
New Rejections 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 4, 8, 11, 15, 18, 25-26, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Virgilio et al. (Biomaterials, 31, 5719-5728, 2010, previously cited), Boudy et al. ( US 2004/0071776, previously cited), Sarazin et al. (Biomaterials, 25, 5965–5978, 2004, newly cited)

Applicants’ claims
Applicants claims a method for preparing a porous gel.   
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Virgilio et al. teach in the abstract that ultraporous poly(L-lactide) (PLLA) scaffolds were prepared by melt-processing quaternary ethylene propylene diene rubber/poly(e-caprolactone)/polystyrene/poly(L-lactide) (EPDM/PCL/PS/PLLA) 45/45/5/5 %vol. polymer blends modified with a PS-b-PLLA diblock copolymer. The morphology consists of a PS-b-PLLA diblock copolymer sub-blend layer forming at the interface of the EPDM and PCL phases. Quiescent annealing and interfacial modification using the block copolymer are used to control the blend microstructure. The ultraporous structure is subsequently obtained by selectively extracting the EPDM, PS and PCL phases. The PLLA scaffolds modified with the PS-b-PLLA copolymer present themselves as fully interconnected porous networks with asymmetric channel walls, one side being smooth while the other is covered with an array of submicron-sized PLLA droplets. They are prepared with a high degree of control over the pore size, with averages ranging from 5 microns to over 100 microns and a specific surface from 9.1 to 23.1 m2 /g of PLLA, as annealing is carried out from 0 to 60 min. The void volume reaches values as high as 95% and in all cases the shape and dimensions of the scaffolds are maintained with a high level of integrity. The proposed method represents a comprehensive approach towards the design and generation of porous PLLA scaffolds based on complex morphologies from melt-processed multiphase polymer systems. Four blends were prepared and analyzed in this study. (1) Ternary blends of PS/PCL/PLLA 45/45/10 and EPDM/PS/PCL 45/45/10 %vol.; (2) an unmodified EPDM/ PCL/PS/PLLA 45/45/5/5 quaternary blend and (3) a to freeze-in the morphology. Quiescent annealing was subsequently performed for 15, 30 and 60 min at 200 C to let the morphology develop, which was subsequently quenched using cold water. This annealing procedure does not induce crystallization of the PLLA since it is performed over the melting temperature of the material. It is pertinent to note that at this point, quenching in cold water does not result in the degradation of the PLLA phase, since it is well protected within the volume of the blend. Gravimetric analysis was used on 1 cm3 cubic samples to measure the continuity of the phases with samples of known initial masses for the quaternary EPDM/PCL/PS/PLLA 45/45/5/5 %vol. blends modified with 30% of the diblock copolymer (based on the PLLA content). PS and EPDM were simultaneously extracted first in vials using cyclohexane at 45 C for two weeks. The solvent was changed regularly to ensure an efficient extraction. The samples were then dried and weighed to calculate the amount of extracted EPDM þ PS. The PCL was subsequently extracted using acetic acid at room temperature for one week. Following this, the samples were then rinsed with distilled water to remove any trace of acid and were subsequently frozen in water. Freeze-drying was performed using an in-house device to obtain the ultraporous PLLA scaffolds. The samples were then weighed to measure the quantity of extracted PCL and 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Virgilio et al. do not specifically teach the formation of porous polymeric unit filled with an alginate hydrogel. This deficiency is cured by the teachings of Boudy et al.
Boudy et al. teach a porous biomaterial, characterized in that it consists of a hydrophilic or amphiphilic porous polymeric network (support network) whose pores contain a gelled porous polymeric network (filling network), and in which the diameter of the pores of the support network is greater than the diameter of the pores of the filling network (see claim 1). The biomaterial as claimed in claim 1 or 2, characterized in that the support network consists of one or more resorbable or nonresorbable polymers (see claim 3). The biomaterial as claimed in claim 3, characterized in that the polymers which can be used as support network are chosen from polyepsilon caprolactones, polymers and copolymers of lactic and glycolic acid, albumin, casein, crosslinked gelatins, polyanhydrides, cellulose esters and ethers, acrylic and methacrylic polymers, substituted or unsubstituted polyacrylamides, polyvinyl alcohols and polyurethanes (see claim 4). A method for preparing a biomaterial as defined in any one of the preceding claims, characterized in that it comprises the following steps: a) the impregnation of at least one hydrophilic or amphiphilic porous polymer (support network) with an aqueous solution alginates, pectins, hyaluronic acid, carrageenans, agarose, agaropectins, amyloses, amylopectins, arabinogalactans, cellulose and its derivatives such as for example methyl cellulose and ethyl cellulose, chitosan, gum tragacanth, gum arabic, guar gum, xanthans, dextrans, collagen and gelatins (paragraph 0020). According to a preferred embodiment of the invention, the filling network is in the form of an alginate gel (paragraph 0023). By way of example, and when the filling polymer is an alginate, the gelling agent is preferably chosen from multivalent ions such as calcium ions (paragraph 0043). The subject of the present invention is therefore a porous biomaterial, characterized in that it consists of a hydrophilic or amphiphilic porous polymeric network (support network) whose pores contain a gelled porous polymeric network (filling network), and in which the diameter of the pores of the support network is greater than the diameter of the pores of the filling network (paragraph 0012). The inventors have indeed demonstrated that the presence of a filling network as defined above (in which the biological and/or chemical active agent will be contained) within a support network makes it possible to control the release (delayed or prolonged release) of said active agent, without as a result modifying the physicochemical characteristics of the support network (shape, mechanical 

Virgilio et al. silent in terms of the newly amended recitation wherein at step (c). the polymer material is completely extracted and the porous gel obtained is substantially free of the polymer material or the polymer material is partially extracted and the porous gel obtained comprises the polymer material, . This deficiency is cured by the teachings of Sarazin et al.
Sarazin et al. in the abstract teach this study prepares porous PLLA from a blend of two biodegradable polymers. This approach is based on a detailed and quantitative morphology control of the blends. Co-continuous blends comprised of poly(l-lactide)/poly(e-caprolactone) PLLA/PCL, were prepared via melt processing. Through a judicious combination of concentration control and a subsequent annealing step it is possible to generate a wide range of sizes for the co-continuous phases. Subsequent extraction of the PCL porogen phase generates a fully interconnected porous PLLA material with a void volume between 50% and 60%. The volume average pore diameter is controlled from 1.5 to 88 m as measured by mercury intrusion porosimetry. Through static annealing it is also possible to generate porous structures well beyond that upper limit of pore size. The upper limit of pore size reported above is in the range required for scaffolds for tissue engineering. Micrographs of porous polyglycolide and PCL derived from co-continuous blends of PLLA/polyglycolide and PCL/poly(ethylene oxide) are also shown and demonstrate the versatility and wide applicability of this preparation protocol. The porous structures produced from PLLA/PCL blends possess a high level of mechanical integrity and a degree of crystallinity between 25% and 38%. High values of both compressive modulus and strength at 10%-strain are m porous PLLA structure were filled to approximately 80% by water. In addition, the loading of an aqueous solution of a model drug compound, bovine serum albumin (BSA), was carried out at 40atm and the results indicate that large quantities of BSA(up to 25% of the weight of the original porous capsule) can be driven into the pores. These results indicate that the internal porous structure is accessible to aqueous solution and that this material also has potential as a substrate for controlled release applications. Sarazin et al. teach that the fully interconnected porous PLLA scaffolds produced here have porosities between 40% and 60%, and containing from 3.75% to 0.25% of residual PCL, respectively. For the 50%- and 60%-porous materials, the residual PCL corresponds to about 1% of the initial weight of PCL in the blend (see 5972).
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was filed to modify the teachings of Virgilio et al. by producing porous gel containing alginate based hydrogels because Boudy et al. teach a porous biomaterial, characterized in that it consists of a hydrophilic or amphiphilic porous polymeric network (support network) whose pores contain a gelled porous polymeric network (filling network such as alginate hydrogels), and in which the diameter of the pores of the support network is greater than the diameter of the pores of the filling network (see claim 1).One of ordinary skill in the art would have been motivated to add the alginate hydrogels within the pores of the polymeric above (in which the biological and/or chemical active agent will be contained) within a support network makes it possible to control the release (delayed or prolonged release) of said active agent, without as a result modifying the physicochemical characteristics of the support network (shape, mechanical properties, surface for exchange between the biomaterial and the biological medium, etc) (see paragraph 0013). A person of ordinary skill in the art at the time the invention was filed would have had a reasonable chance of success in combining the teachings of Virgilio et al. and Boudy et al. because both references teach the preparation of gels for active delivery.   
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was filed to modify the teachings of Virgilio et al. by adjusting the extraction step to remove a polymer fully or partially from the continuous blend because Sarazin et al. in the abstract teach this study prepares porous PLLA from a blend of two biodegradable polymers. This approach is based on a detailed and quantitative morphology control of the blends. Co-continuous blends comprised of poly(l-lactide)/poly(e-caprolactone) PLLA/PCL, were prepared via melt processing. Through a judicious combination of concentration control and a subsequent annealing step it is possible to generate a wide range of sizes for the co-continuous phases. Subsequent extraction of the PCL porogen phase generates a fully interconnected porous PLLA material with a void volume between 50% and 60%. Sarazin et al. teach that the fully interconnected porous PLLA scaffolds produced here have porosities between 40% and 60%, and containing from 3.75% to 0.25% of residual PCL, respectively. For the 50%- and 60%-porous materials, the residual PCL corresponds to about 1% of the initial weight of PCL in the blend (see 5972). The volume average pore diameter is controlled from 1.5 to 88 mm as Through static annealing it is also possible to generate porous structures well beyond that upper limit of pore size. The upper limit of pore size reported above is in the range required for scaffolds for tissue engineering. One of ordinary skill in the art would have been motivated to extract one of the polymer in the prepration method because as Sarazin et al. clearly teach and demonstrate subsequent extraction of the PCL porogen phase from the continuous phase generates a fully interconnected porous PLLA material with a void volume between 50% and 60%. Micrographs of porous polyglycolide and PCL derived from co-continuous blends of PLLA/polyglycolide and PCL/poly(ethylene oxide) are also shown and demonstrate the versatility and wide applicability of this preparation protocol. The porous structures produced from PLLA/PCL blends possess a high level of mechanical integrity and a degree of crystallinity between 25% and 38%. High values of both compressive modulus and strength at 10%-strain are obtained,greater than 190 and 11MPa, respectively. The compressive modulus is found to be from 10% to 20% of that of the pure PLLA material. A series of loading studies were also carried out and it was shown that under a pressure of 40atm applied for 1h, the pores of a 1. 5mm porous PLLA structure were filled to approximately 80% by water. In addition, the loading of an aqueous solution of a model drug compound, bovine serum albumin (BSA), was carried out at 40atm and the results indicate that large quantities of BSA(up to 25% of the weight of the original porous capsule) can be driven into the pores. These results indicate that the internal porous structure is accessible to aqueous solution and that this material also has potential as a substrate for controlled release applications. A person of ordinary skill in the art at the time the invention was filed would have had a reasonable chance of success in combining the teachings of Virgilio et al. and Sarazin et al. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619